DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/785,831, filed on 10/20/2015.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 5-6, 8, and 12-13, recite the term “auxiliary line”.  Applicant’s original specification does not recite the term “auxiliary line”.  The specification recites the term “auxiliary electrode” throughout the specification when referring to the structure that functions as the “auxiliary line” that is cited in the claims. The terminology in the specification should be consistent with that which is used in the claims.  For examination purposes, the term “auxiliary line” and “auxiliary electrode” have been treated as referring to the same/identical structure. Appropriate correction is required.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
Applicant is advised that should claim 5 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0154262 A1 to Yamauchi, hereinafter referred to as Yamauchi.
Regarding claim 1, Yamauchi discloses an array substrate (10 fig. 3), comprising: a plurality of data lines (SL figs. 1, 5) and a plurality of gate lines (GL figs. 1, 5), a plurality of pixel units (2 fig. 3; 2a fig. 5) defined by the plurality of data lines and the plurality of gate lines, wherein

a first electrode (labeled in fig. 5 below) of the first thin film transistor (T3 fig. 5) is configured to receive a data signal from a data line (SL fig. 5) in the plurality of data lines, a first electrode (labeled in fig. 5 below) of the second thin film transistor (T4 fig. 5) is configured to receive the data signal, a second electrode (labeled in fig. 5 below) of the second thin film transistor (T4 fig. 5) is connected to the pixel electrode (fig. 5 shows that T4 being connected to pixel electrode 20, 21),
a second electrode (labeled in fig. 5 below) of the first thin film transistor (T3 fig. 5) is connected to a first electrode (labeled in fig. 5 below) of the third thin film transistor (T1 fig. 5), and a second electrode (labeled in fig. 5 below) of the third thin film transistor (T1 fig. 5) is connected to a first electrode (labeled in fig. 5 below) of the fourth thin film transistor (T2 fig. 5),
   wherein a first capacitance (C1 fig. 5) is formed between a second electrode (see fig. 5 below) of the
fourth thin film transistor (T2 fig. 5) and the auxiliary line (CSL fig. 5), and a second capacitance (fig. 5 shows that 21 overlaps auxiliary line CSL, and thus will have a capacitance.  C2 is also used to represent the capacitance between the pixel electrode and the auxiliary line.) is formed between the auxiliary line and the pixel electrode (see fig. 5).


    PNG
    media_image1.png
    634
    777
    media_image1.png
    Greyscale

	Regarding claim 8, Yamauchi discloses an array substrate (10 fig. 3), comprising: a plurality of data lines (SL figs. 1, 5) and a plurality of gate lines (GL figs. 1, 5), a plurality of pixel units (2 fig. 3; 2a fig. 5) defined by the plurality of data lines and the plurality of gate lines, wherein
at least one of the plurality of pixel units comprises a pixel electrode (20 and 21 fig. 5), an  auxiliary line (CSL fig. 5) and a first thin film transistor to a fourth thin film transistor (see how they are referred to in fig. 5 above),

    a second electrode (labeled in fig. 5 below) of the first thin film transistor (T3 fig. 5) is connected to a first electrode (labeled in fig. 5 below) of the third thin film transistor (T1 fig. 5), and a second electrode (labeled in fig. 5 below) of the third thin film transistor (T1 fig. 5) is connected to a first electrode of the fourth thin film transistor (T2 fig. 5),
   wherein a first capacitance (C1 fig. 5) is formed between a second electrode (see fig. 5 below) of the fourth thin film transistor and the auxiliary line (T2 fig. 5), the auxiliary line (CSL fig. 5) is configured to supply a voltage (para. 0113, 0127), and a second capacitance (C2 fig. 5) is formed by the voltage from the auxiliary line and the data signal from the data line (para. 0122 and fig. 5).

    PNG
    media_image2.png
    607
    665
    media_image2.png
    Greyscale

	Regarding claims 6 and 13, Yamauchi discloses at least a part of the auxiliary line (CSL fig. 5) is perpendicular to the data line (SL fig. 5).
	Regarding claims 7 and 15, Yamauchi discloses the first electrodes (see fig. 5 above) of the first thin film transistor (T3 fig. 5) and the second thin film transistor (T4 fig. 5) are connected to the data line (SL fig. 5).
	Regarding claim 14, Yamauchi discloses the auxiliary line (CSL fig. 5) being overlapped with the pixel electrode in a direction perpendicular to the array substrate (para. 0206; fig. 5 also shows the pixel containing the pixel electrode overlapping the auxiliary capacitance line, CSL.).
Regarding claims 16 and 18, Yamauchi discloses display panel comprising an array substrate as claimed in claim 1 (figs. 2, 5, and paras. 0107 and 0121).

Regarding claims 19-20, Yamauchi discloses a display device (figs. 2-3, 5) comprising a display panel as claimed in claim 16 and 18 respectively (see paras. 0074-0075, 0077 and figs. 2-3, 5).
Claim(s) 1, 3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0267554 A1 to Yang et al.
Regarding claim 1, Yang discloses an array substrate (lower panel paras. 0006, 0027), comprising: a plurality of data lines (DL figs.1, 4) and a plurality of gate lines (GL figs. 1,4), a plurality of pixel units (PX fig. 1) defined by the plurality of data lines and the plurality of gate lines, wherein
at least one of the plurality of pixel units comprises a pixel electrode (para. 0045), an auxiliary line (SL fig. 4) and a first thin film transistor to a fourth thin film transistor (T1-T4 in fig. 4 labeled below, para. 0042),
a first electrode of the first thin film transistor (T2 fig. 4 labeled below) is configured to receive a data signal from a data line in the plurality of data lines, a first electrode of the second thin film transistor (T1 fig. 4 labeled below) is configured to receive the data signal, a second electrode of the second thin film transistor (T1 fig. 4) is connected to the pixel electrode (para. 0045),
T4 fig. 4 labeled below; the connection is shown in fig. 4 below), and a second electrode of the third thin film transistor (T4 fig. 4) is connected to a first electrode of the fourth thin film transistor (T3 fig. 4; the connections of the electrodes are shown in fig. 4 below),
   	wherein a first capacitance (C3 fig. 4) is formed between a second electrode of the fourth thin film transistor (T3 fig. 4) and the auxiliary line (SL fig. 4), and a second capacitance (Cst1 fig. 4) is formed between the auxiliary line (SL fig. 4)and the pixel electrode (Para. 0045 teaches pixel/sub-pixel electrode being part of the capacitor that forms capacitance Cst1).



    PNG
    media_image3.png
    606
    684
    media_image3.png
    Greyscale


at least one of the plurality of pixel units comprises a pixel electrode (para. 0045), an auxiliary line (SL fig. 4) and a first thin film transistor to a fourth thin film transistor (T1-T4 in fig. 4 labeled above, para. 0042),
a first electrode of the first thin film transistor (T2 fig. 4 labeled above) is configured to receive a data signal from a data line in the plurality of data lines, a first electrode of the second thin film transistor (T1 fig. 4 labeled above) is configured to receive the data signal, a second electrode of the second thin film transistor (T1 fig. 4) is connected to the pixel electrode (para. 0045),
    	a second electrode (T2 fig. 4) of the first thin film transistor is connected to a first electrode of the third thin film transistor (T4 fig. 4 labeled below; the connection is shown in fig. 4 below), and a second electrode of the third thin film transistor (T4 fig. 4) is connected to a first electrode of the fourth thin film transistor (T3 fig. 4; the connections of the electrodes are shown in fig. 4 below),
wherein a first capacitance (C3 fig. 4) is formed between a second electrode of the fourth thin film transistor (T3 fig. 4) and the auxiliary line (SL fig. 4), the auxiliary line is configured to supply a voltage (para. 0048, 0065), and a second capacitance (Fig. 4 above shows the data line, DLi overlapping the auxiliary line, SL.  Since the two line are not connected, and are not at the same voltage there would inherently be a capacitance between them.) is formed by the voltage from the auxiliary line and the data signal from the data line.

Regarding claim 3, Yang discloses wherein the at least one pixel unit (PX fig. 1, shown in fig. 4) comprises a second pixel electrode (fig. 4, para. 0046), and the second electrode of the first thin film transistor is connected to the second pixel electrode (Para. 0046 discloses T2 being connected to Cst2 wherein part of Cst2 includes a second pixel/sub-pixel electrode.).
	Regarding claim 6, Yang discloses at least a part of the auxiliary line (SL fig. 4) being perpendicular to the data line (DL fig. 4).
	Regarding claim 7, Yang discloses the first electrodes of the first thin film transistor (T2 fig. 4) and the second thin film transistor (T2 fig. 4) being connected to the data line (DL fig. 4).
Regarding claim 10, Yang discloses the at least one pixel unit (fig. 4 shows a pixel unit) comprises a second pixel electrode (second sub-pixel electrode, fig. 4, para. 0046), and the second electrode (labeled in fig. 4 above) of the first thin film transistor (T2 fig. 4) is connected the second pixel electrode (fig. 4, para. 0046)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0002586 A1 to Kimura in view of US 2011/0267554 A1 to Yang et al.
Regarding claim 1, Kimura teaches an array substrate (paras. 0035-0036), comprising: a plurality of data lines (S1 in figs. 11, 19; 116 in figs. 21, 24) and a plurality of gate lines (117 figs. 15,21 24; G1-G4 figs. 11, 19; Figs. 11, and 19 are listed to show that the array substrate comprises a plurality of gate lines, plurality of pixels/pixel units, and a plurality of data lines.), a plurality of pixel units (fig. 24 shows a pixel unit) defined by the plurality of data lines and the plurality of gate lines, wherein
at least one of the plurality of pixel units (fig. 24) comprises a pixel electrode (labeled in fig. 24 below), an auxiliary line (119 in fig. 24) and a first thin film transistor to a fourth thin film transistor (111, 1804, 212, and 213 in fig. 24; It is noted that in para. 0181 states that the switch 111, can be a transistor. Figs. 4 and 6 show that it was known to replace the switch 111 with a transistor 212 since they provide the equivalent function.),
see fig. 24 below), a second electrode of the second thin film transistor is connected to the pixel electrode (labeled in 24 below; Part of element 122 in fig. 24 forms the 1st pixel electrode.),
a second electrode of the first thin film transistor is connected to a first electrode of the third thin film transistor (labeled in fig. 24 below), and a second electrode of the third thin film transistor is connected to a first electrode of the fourth thin film transistor (labeled in figs. 15 and 24 below),
and a second capacitance (132 fig. 24) is formed between the auxiliary line (119 fig. 24) and the pixel electrode (part of 122 in fig. 24).


    PNG
    media_image4.png
    645
    712
    media_image4.png
    Greyscale

	However, Kimura does not teach a first capacitance being formed between a second electrode of the fourth thin film transistor and the auxiliary line.
	Yang teaches a first capacitance (C3 fig. 4) being formed between a second electrode of the fourth thin film transistor (T3 fig. 4) and the auxiliary line (SL fig. 4, para. 0067).

    PNG
    media_image3.png
    606
    684
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Kimura so as to have a first capacitance being formed between a second electrode of the fourth thin film transistor and the auxiliary line as suggested by Yang in order to reduce the difficulty in the LCD manufacturing process in coupling the fourth transistor to the storage line when the fourth transistor and the storage line are in different layers.
	Regarding claim 8, Kimura teaches an array substrate (paras. 0035-0036), comprising: a plurality of data lines (S1 in figs. 11, 19; 116 in figs. 21, 24) and a plurality of gate lines (117 figs. 15,21 24; G1-G4 figs. 11, 19; Figs. 11, and 19 are listed to show that the array substrate comprises a plurality of gate lines, plurality of pixels/pixel units, and a plurality of data lines.), a plurality of pixel units (fig. 24 shows a pixel unit) defined by the plurality of data lines and the plurality of gate lines, wherein
at least one of the plurality of pixel units (fig. 24) comprises a pixel electrode (labeled in fig. 24 above), an auxiliary line (119 in fig. 24) and a first thin film transistor to a fourth thin film transistor (111, 1804, 212, and 213 in fig. 24; It is noted that in para. 0181 states that the switch 111, can be a transistor. Figs. 4 and 6 show that it was known to replace the switch 111 with a transistor 212 since they provide the equivalent function.),
a first electrode (labeled in fig. 24 above) of the first thin film transistor (labeled in fig. 24 above) is configured to receive a data signal from a data line in the plurality of data lines (see fig. 24 above), a first electrode of the second thin film transistor is configured to receive the data signal (see fig. 24 above), a second electrode of the second thin film transistor is connected to the pixel electrode (labeled in 24 above; Part of element 122 in fig. 24 forms the 1st pixel electrode.),
a second electrode of the first thin film transistor is connected to a first electrode of the third thin film transistor (labeled in fig. 24 above), and a second electrode of the third thin film transistor is connected to a first electrode of the fourth thin film transistor (labeled in figs. 15 and 24 above), 
 the auxiliary line (Cs, 119 figs. 24 and 15) being configured to supply a voltage (paras. 0188, 0190 and 0209), and a second capacitance (para. 0177) formed by a 
However, Kimura does not teach a first capacitance being formed between a second electrode of the fourth thin film transistor and the auxiliary line.
	Yang teaches a first capacitance (C3 fig. 4) being formed between a second electrode of the fourth thin film transistor (T3 fig. 4) and the auxiliary line (SL fig. 4, para. 0067).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Kimura so as to have a first capacitance being formed between a second electrode of the fourth thin film transistor and the auxiliary line as suggested by Yang in order to reduce the difficulty in the LCD manufacturing process in coupling the fourth transistor to the storage line when the fourth transistor and the storage line are in different layers.
	Regarding claims 2 and 9, Kimura teaches the invention as shown above but lacks the explicit teaching in fig. 24 of a gate electrode of the fourth thin film transistor and the first electrode of the fourth thin film transistor being electrically connected.
	Kimura does however teach in another embodiment, fig. 8, a gate electrode of the fourth thin film transistor (414) and a first electrode of the fourth thin film transistor being electrically connected (see fig. 8 below, para. 0187).

    PNG
    media_image5.png
    571
    694
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify array substrate of Kimura so as to have in order to allow a voltage that is equal to higher than the threshold voltage of the fourth transistor to be held in a second storage capacitor and allow the voltage applied to the second liquid crystal element to be increased so as to allow the second liquid crystal element to be drivent more surely.
	Regarding claims 3 and 10, Kimura teaches the at least one pixel unit (fig. 24 shows a pixel unit) comprises a second pixel electrode (part of 121 in fig. 24), the second electrode (labeled in fig. 24 above) of the first thin film transistor (111 in fig. 24) is connected to the second pixel electrode (part of 121 in fig. 24, see fig. 24 above).
See explanation in fig. 24 above, with respect to arrow coming from element 117 with respect to switch/transistor 111.), the second transistor thin film transistor (shown in fig. 24 with respect to 1804), and the third thin film transistor (shown in fig. 24 with respect to 212) are connected to a same gate line (117 fig. 24) in the plurality of gate lines.
	Regarding claims 5 and 12, Kimura teaches the invention as shown above but lacks the explicit teaching of at least part of the auxiliary line and the gate electrode of the third thin film transistor being arranged in the same layer.
	Kimura does however teach manufacturing the auxiliary line (Cs line) and gate electrodes in same process (para. 0364).  
	It is noted that advantage an obvious advantage of manufacturing the gate electrodes and the auxiliary line during the same process and in the same layer would be a reduction in manufacturing steps and a simplification of the manufacture process as whole. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Kimura so as to have at least part of the auxiliary line and the gate electrode of the third thin film transistor being arranged in the same layer in order to reduce the number of manufacturing steps and simplify the manufacturing of the array substrate.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871